[Cite as State ex rel. Davis v. Brown, 2021-Ohio-2479.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State ex rel. Diante Davis,                               :

                 Relator,                                 :
                                                                   No. 21AP-6
v.                                                        :
                                                              (REGULAR CALENDAR)
Honorable Judge [Christopher] Brown,                      :

                 Respondent.                              :




                                          D E C I S I O N

                                       Rendered on July 20, 2021


                 On brief: Diante Davis, pro se.

                 On brief: G. Gary Tyack, Prosecuting Attorney, and Bryan
                 Lee, for respondent.

                                             IN MANDAMUS

BROWN, J.
        {¶ 1} Relator, Diante Davis, has filed an original action seeking a writ of mandamus
ordering respondent, the Honorable Judge Christopher Brown, to issue a ruling on a
motion for jail-time credit filed by relator. Respondent has filed a motion to dismiss
pursuant to Civ.R. 12(B)(6).
        {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of Appeals,
this matter was referred to a magistrate of this court. The magistrate issued the appended
decision, including findings of fact and conclusions of law, recommending this court grant
respondent's motion to dismiss. Specifically, the magistrate determined that the merits of
the complaint had been rendered moot because respondent had performed the act which
relator sought to compel (i.e., respondent had issued a ruling on relator's motion for jail-
time credit). No objections have been filed to that decision.
No. 21AP-6                                                                                 2

      {¶ 3} Finding no error of law or other defect on the face of the magistrate's decision,
this court adopts the magistrate's decision as our own, including the findings of fact and
conclusions   of   law   contained   therein.   In   accordance    with   the   magistrate's
recommendation, we grant respondent's motion and dismiss this action.
                                                                          Action dismissed.

                   DORRIAN, P.J., and LUPER SCHUSTER, J., concur.

                                _________________
No. 21AP-6                                                                              3

                                       APPENDIX

                          IN THE COURT OF APPEALS OF OHIO

                              TENTH APPELLATE DISTRICT


State ex rel. Diante Davis,                  :

               Relator,                      :

v.                                           :                    No. 21AP-6

Honorable Judge [Christopher] Brown,         :               (REGULAR CALENDAR)

               Respondent.                   :



                          MAGISTRATE'S DECISION

                               Rendered on March 17, 2021


               Diante Davis, pro se.

               G. Gary Tyack, Prosecuting Attorney, and Bryan Lee, for
               respondent.


                                 IN MANDAMUS ON
                          RESPONDENT'S MOTION TO DISMISS

       {¶ 4}   Relator, Diante Davis, has filed this original action seeking a writ of
mandamus ordering respondent, the Honorable Judge Christopher Brown, to issue a ruling
on relator's May 20, 2020, motion seeking accurate jail-time credit.
Findings of Fact:
       {¶ 5} 1. Respondent is a public official serving as a judge in the Franklin County
Court of Common Pleas, in Franklin County, Ohio.
       {¶ 6} 2. Relator is a prisoner incarcerated at Noble Correctional Institution.
       {¶ 7} 3. Relator filed his complaint for writ of mandamus with this court on
January 6, 2021.
No. 21AP-6                                                                                     4

       {¶ 8} 4. The present complaint alleges that on May 20, 2020, respondent filed a
motion seeking accurate jail-time credit in Franklin C.P. No. 16CR-5125, which was
pending before respondent, but respondent failed to issue a ruling on such motion.
       {¶ 9} 5. On June 7, 2020, respondent filed a journal entry denying relator's May 20,
2020, motion seeking accurate jail-time credit in case No. 16CR-5125.
       {¶ 10} 6. On February 1, 2021, in the present action, respondent filed a motion to
dismiss, pursuant to Civ.R. 12(B)(6), asserting relator has no right to the requested relief
because respondent has already ruled on relator's May 20, 2020, motion seeking accurate
jail-time credit.
Conclusions of Law:
       {¶ 11} For the reasons that follow, it is this magistrate's decision that this court grant
respondent's motion to dismiss relator's complaint.
       {¶ 12} In order for this court to issue a writ of mandamus, a relator must ordinarily
show a clear legal right to the relief sought, a clear legal duty on the part of the respondent
to provide such relief, and the lack of an adequate remedy in the ordinary course of the law.
State ex rel. Pressley v. Indus. Comm., 11 Ohio St.2d 141 (1967).
       {¶ 13} "A motion to dismiss for failure to state a claim upon which relief can be
granted tests the sufficiency of the complaint." Volbers-Klarich v. Middletown Mgt., 125
Ohio St.3d 494, 2010-Ohio-2057, ¶ 11. "In order for a trial court to dismiss a complaint
under Civ.R. 12(B)(6) for failure to state a claim upon which relief can be granted, it must
appear beyond doubt that the plaintiff can prove no set of facts in support of the claim that
would entitle the plaintiff to the relief sought." Ohio Bur. of Workers' Comp. v. McKinley,
130 Ohio St.3d 156, 2011-Ohio-4432, ¶ 12. This same standard applies in cases involving
claims for extraordinary relief. Boles v. Knab, 130 Ohio St.3d 339, 2011-Ohio-5049, ¶ 2.
       {¶ 14} The magistrate may take judicial notice of the pleadings and orders in related
cases when these are not subject to reasonable dispute, at least insofar as they affect the
present original action. State ex rel. Nyamusevya v. Hawkins, 10th Dist. No. 19AP-199,
2020-Ohio-2690, ¶ 33, citing Evid.R. 201(B); State ex rel. Ohio Republican Party v.
Fitzgerald, 145 Ohio St.3d 92, 2015-Ohio-5056, ¶ 18; and State ex rel. Womack v. Marsh,
128 Ohio St.3d 303, 2011-Ohio-229, ¶ 8. Furthermore, a court may take judicial notice of
pleadings that are readily accessible on the internet. See Draughon v. Jenkins, 4th Dist. No.
16CA3528, 2016-Ohio-5364, ¶ 26, citing State ex rel. Everhart v. McIntosh, 115 Ohio St.3d
195, 2007-Ohio-4798, ¶ 8, 10 (a court may take judicial notice of appropriate matters,
No. 21AP-6                                                                                     5

including judicial opinions and public records accessible from the internet, in determining
a Civ.R. 12(B)(6) motion); and Giannelli, 1 Baldwin's Ohio Practice Evidence, Section 201.6
(3d Ed.2015) (noting that the rule generally precluding a court from taking judicial notice
of other cases has been relaxed if the record is accessible on the internet). In addition, courts
may take judicial notice of appropriate matters in determining a Civ.R. 12(B)(6) motion
without converting it to a motion for summary judgment. State ex rel. Findlay Publishing
Co. v. Schroeder, 76 Ohio St.3d 580-81 (1996); Draughon at ¶ 26 (a court may take judicial
notice of appropriate matters, including judicial opinions and public records accessible
from the internet, in determining a Civ.R. 12(B)(6) motion without converting it to a motion
for summary judgment).
       {¶ 15} "[M]andamus will lie when a trial court has refused to render, or unduly
delayed rendering, a judgment." State ex rel. Reynolds v. Basinger, 99 Ohio St.3d 303,
2003-Ohio-3631, ¶ 5. However, an action in mandamus will not compel the performance
of a duty that has already been performed. State ex rel. Kreps v. Christiansen, 88 Ohio
St.3d 313, 318 (2000), citing State ex rel. Grove v. Nadel, 84 Ohio St.3d 252-53 (1998).
       {¶ 16} The Supreme Court of Ohio has held that the availability of an appeal is an
adequate remedy at law sufficient to preclude a writ of mandamus. State ex rel. Davies v.
Schroeder, ___ Ohio St.3d ___, 2020-Ohio-1045, ¶ 10; State ex rel. White v. Woods, 156
Ohio St.3d 562, 2019-Ohio-1893, ¶ 8. The availability of an appeal is an adequate remedy
even if the relator fails to pursue the appeal. Davies at ¶ 10, citing State ex rel. Gaydosh v.
Twinsburg, 93 Ohio St.3d 576, 579 (2001), and Jackson v. Johnson, 135 Ohio St.3d 364,
2013-Ohio-999, ¶ 5.
       {¶ 17} In the present matter, because respondent has now performed the act that
relator sought to compel, i.e., ruling on relator's May 20, 2020, motion seeking accurate
jail-time credit, the matter is moot, and mandamus will lie. Furthermore, relator has/had
an adequate remedy at law by way of appeal of the trial court's decision denying his motion
seeking accurate jail-time credit. Relator's failure to take advantage of his appellate remedy
does not entitle him to extraordinary relief to relitigate the matter.
       {¶ 18} Accordingly, the magistrate recommends this court grant respondent's
motion to dismiss relator's complaint for a writ of mandamus.

                                                /S/ MAGISTRATE
                                                THOMAS W. SCHOLL III
No. 21AP-6                                                                        6



                             NOTICE TO THE PARTIES

             Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
             error on appeal the court's adoption of any factual finding or
             legal conclusion, whether or not specifically designated as a
             finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii),
             unless the party timely and specifically objects to that factual
             finding or legal conclusion as required by Civ.R. 53(D)(3)(b).